DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on March 24, 2021 is acknowledged. Claims 1, 6, 7, 18-20, 165-175, 177-182, 184-193 and 195-226 remain pending. Claims 1, 6, 7, 18-20, 165-175, 177-182, 184-193, 195-203 and 205-226 were previously allowed and claim 204 was objected to due to an informality. Applicant amended claim 204 to obviate the objection and thus place claim 204 in condition for allowance. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 24, 2021 are being considered by the examiner. Regarding foreign documents not in English, only the translated portions thereof provided by Applicant are being considered. 
Allowable Subject Matter
Claims 1, 6, 7, 18-20, 165-175, 177-182, 184-193 and 195-226 are allowed.
The following is an examiner’s statement of reasons for allowance:
Thorens et al. (US 2009/0272379 A1) disclose a device for generating an inhalable aerosol (see abstract), the device comprising (see Figs. 1-3):
	a cartridge 201 configured to hold a vaporizable material 205 (see Fig. 2);
	a body 101 including a receptacle configured to insertably receive the cartridge 201 (see Fig. 1);
	a heater 209 that is a part of the cartridge 201, the heater 209 configured to heat the vaporizable material to generate a vapor;
	a condensation chamber (space inside mouthpiece 211) in which at least a fraction of the vapor condenses to form the inhalable aerosol;
a first airflow path formed between an exterior surface of the cartridge 201 and an internal surface of the receptacle when the cartridge 201 is insertably received in the receptacle (see Fig. 3 illustrating dotted arrow), wherein the first airflow path is configured to deliver air towards the heater 209 (see Fig. 3); and

wherein the cartridge has a distal end (left side in fig. 2) configured to be received in the receptacle (see Fig 3) and a proximal end opposite the distal end, wherein the cartridge further comprises a mouthpiece (location of numeral 211) disposed at the proximal end (see Fig. 3), and
wherein the mouthpiece comprises the condensation chamber and at least one aerosol outlet in fluid communication with the condensation chamber (see Fig. 3).
However, Thorens et al. do not disclose or suggest:
1) that the heater 209 is situated closer to the distal end than the proximal end of the cartridge 201, as recited in independent claims 1 and 173; or
2) a transparent storage compartment, as recited in independent claim 184. 
Based on the design of the Thorens et al. device, there is no motivation to reposition the heater 209 to arrive at the invention recited in claims 1 and 173, and Thorens et al. explicitly teach away from the provision of a transparent storage compartment (see [0023]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797